DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to the amendments and remarks on 12 January 2022.
Claims 1-6 and 10 have been amended.
Claim 7 has been cancelled.
Claims 1-6 and 8-10 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Arguments
Applicants’ arguments, in light of the amendments, regarding the claim objections and §112(b) are persuasive.  As such the claim objections and §112(b) rejections for indefiniteness have been withdrawn.  
Applicants’ argue that “speculative relational link” is not new matter; however the Examiner respectfully disagrees.  Here, Applicants (even by admission) are amending the claims to include terms that differentiate over the prior art, but without proper support from the written description.  Even applying Applicants’ own logic, “temporary” and “speculative” are potentially different terms, and should Applicant had wished to patent such a concept, the written description must reasonably conveyed to one of ordinary skill in the art, even inherently.  Applicants are arguing that the “temporary” aspect of the link be much 
The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility without properly traversing or noting how the Examiner has erred.  Next, and again, contrary to Applicants’ assertion, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., determining relationships among users by collecting device data) to a particular technological environment (i.e., wireless/radio data transmission). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). The claims recitation of the “wireless device(s)” “radio signal exchange” “node(s),” “social graph database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) is/are not patent eligible.
Applicant’s argue that Zamer does not disclose that the claimed invention occur without human interaction or happens prior to; however the Examiner disagrees. The Examiner has already shown how Zamer discusses this aspect several times throughout the reference where “or be automatically provided the location-based information generated by the user devices connected to the social network associated with the physical location (Zamer ¶39)” “or been automatically provided details about location-based social networks near the user device 900 (Zamer ¶45).”  Here, Zamer clearly contemplates both manual user intervention and simply automatically providing location details and proximal social networks automatically which is creating a new speculative social network for that particular location (a social network need only be a network of relationships) without any interaction from any user.  To put another by the user devices communicating with the system provider device upon determining that they have entered the perimeter for a given physical location (e.g., using a location determination device in the user device.), (Zamer ¶25-¶26).”  Here it is clear that it is the user devices that are in communication with the system provider, not any user interaction with an interface, contrary to Applicants’ assertions.  As such the arguments are not persuasive and the rejection not withdrawn.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 6 is objected to because of the following informalities:  The status of claim 6 is listed as (Currently Amended) however no amendments have been provided.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the newly amended limitation “speculative relational link” however there is no discussion, throughout the entirety of the specification and drawings, of what the speculative relational link is or how it is different from the relational or persistent relational link.  While temporary inferred links may be calculated, there is no mention or discussion as to how or what a speculative relational link is (the word “speculative” are not present in the specification or provisional applications whatsoever).  As such, the Examiner asserts this as evidence that the newly amended claims are new matter.
Claims 2-6 and 8-10 are also rejected for failing to remedy the deficiencies of claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recite receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links which is a method of organizing human activities (i.e. organizing user interactions/relationships/social activities such as a social network).  
The limitations of “...creating a speculative relational link between the first node and the second node in a social graph database; generating a relevancy score for the speculative relational link between the first node and the second node from an evaluation of one or more persistent relational links and the event attributes of one or more speculative relational links, committing the speculative relational link, by creating a persistent relational link in its place, between the first node and the second node based at least 
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the “detecting, at a first wireless communications device, a physical proximity with a second wireless communications device based upon an automatic radio signal exchange between the first wireless communications device and the second wireless communications device; with the first wireless communications device, recording an event record based upon the automatic radio signal exchange and the proximity between the first wireless communications device and the second wireless communications device, the event record including a set of one or more event attributes, the automatic radio signal exchange indicating an interaction between the first wireless communications device and the second communications device, the first wireless communications device associated with a first node, the second wireless communications device associated with a second node” and “based upon the automatic radio 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional elements of using a database and wireless communications devices only generally linking the use of the judicial exception to a particular field of use cannot provide an inventive concept. Even when considered as a whole, the claim(s) is/are not patent eligible.
Claims 2-6 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-6 recite the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links.”  The claim recites the additional limitations further limiting how and what data is used to establish the links or score, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 8-9 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 8-9 recite the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the 
Claim 10 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links.”  The claim recites the additional limitations that include a query based upon the relevance score which is simply a post solution data gathering activity that is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 1-6 and 8-10 are therefore not eligible subject matter, even when considered as a whole.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer (US PG Pub. 2014/0250174) further in view of Harris et al. (US PG Pub. 2013/0185654).

As per claim 1, Zamer discloses a method for creating speculative and persistent relational links among a plurality of nodes in a social graph database based upon radio interactions among proximally located wireless communications devices each corresponding to one of the plurality of nodes, the method comprising (use of temporary social networks, Zamer ¶21; communicate with user devices, ¶22; method, ¶23; creates network at the physical location in order to provide recommendations to other users, ¶50; Near Field Communication (NFC) technology, Bluetooth.RTM. technology, ¶25): 
detecting, at a first wireless communications device, a physical proximity with a second wireless communications device based upon an automatic radio signal exchange between the first wireless communications device and the second wireless communications device (social network detection, join or not to join, Zamer ¶30; NFC, Bluetooth, ¶25; temporary, ¶35); 
with the first wireless communications device, recording an event record based upon the automatic radio signal exchange and the proximity between the first wireless communications device and the second wireless communications device, the event record including a set of one or more event attributes, the automatic radio signal exchange indicating an interaction between the first wireless communications device and the second communications device, the first wireless communications device associated with a first node, the second wireless communications device associated with a second node (For example, the system provider device at the physical location 202 may use a short range network provisioning technology that provides for communication within the perimeter 202a such that a user device within that perimeter 202a can communicate with the system provider device to join the social network.  In another embodiment, a system provider device may define a perimeter for a physical location using coordinates (e.g., Global Positioning System (GPS) coordinates) and then monitor the location of user devices to determine when a user device enters that perimeter and may join the social network.  For example, a system provider device (which may or may not be at the physical location 202) may retrieve location information from user devices (e.g., from a location determination device in a user device) and, when the location of a user device coincides with a location within the perimeter 202a, ask or allow that user device to join the social network.  Such embodiments may be enabled by the user devices communicating with the system provider device upon determining that they have entered the perimeter for a given physical location (e.g., using a location determination device in the user device.), Zamer ¶25-¶26; see also ¶21 for other events leveraging users associated with a physical location); 
based upon the automatic radio signal exchange and without requiring presentation of a user-performed linking action, creating a speculative relational link between the first node and the second node in a social graph database (Such embodiments may be enabled by the user devices communicating with the system provider device upon determining that they have entered the perimeter for a given physical location (e.g., using a location determination device in the user device.), Zamer ¶25-¶26; see also ¶21 for other events leveraging users associated with a physical location); 
committing the speculative relational link, by creating a persistent relational link in its place, between the first node and the second node based at least in part upon one or more speculative relational links (In one example, a user of a second user device may be at first physical location (e.g., their home), far away (e.g., miles) from a second physical location that includes a business, and may search and find the social network associated with the second ,
wherein the first wireless communications device and the second wireless communications device interact passively without user interaction with a social network user interface (or be automatically provided the location-based information generated by the user devices connected to the social network associated with the physical location, ¶39 and ¶45).
Both the Zamer and Harris references are analogous in that both are directed towards/concerned with social networking.  Zamer teaches the ability to establish a temporary social network based upon location based aspects but does not expressly disclose generating a relevancy score for the speculative relational link between the first node and the second node from an evaluation of one or more persistent relational links and the event attributes of one or more speculative relational links.
However, Harris teaches generating a relevancy score for the speculative relational link between the first node and the second node from an evaluation of one or more persistent relational links and the event attributes of one or more speculative relational links (The technology disclosed relates to calculating interaction strengths for physical interactions, scheduled physical interactions and wireless 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Zamer’s method of calculating connectedness in Zamer’s temporary social network system to improve the system and method with reasonable expectation that this would result in a system able to capture user interaction outside of the social network which is actually still contributes to the social network.  
The motivation being that an opportunity arises to provide users of an online social network with mechanisms and methods for mapping connections with other relevant users of the online social network.  In particular, the technology disclosed allows users of an online social networks to capture real-world interactions with other users and represent them on the online social network.  Improved representation and analysis of inter-user relationships may result (Harris ¶6). 

As per claim 2, Zamer and Harris disclose as shown above with respect to claim 1.  Zamer further discloses wherein the persistent relational link is further updated at least in part by one or more speculative relational links stored in the social graph database (history, Zamer ¶22; users who are or were at the business, ¶42 and ¶48; user is following, ¶39; see also other information related to the user social network can be provided, ¶46).

As per claim 3, Zamer and Harris disclose as shown above with respect to claim 2.  Zamer further discloses discarding one or more speculative relational links previously stored in the social graph database based upon a predefined link discard policy (When and how a user device is disconnected from .

As per claim 4, Zamer and Harris disclose as shown above with respect to claim 1.  Zamer further discloses creating a second persistent relational link between the first node and a third node based upon existing data from the social graph database, including evaluating speculative relational links and persistent relational links, separately or in combination (Fig. 2 of Zamer showing a plurality of devices i.e. users connected).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claim 1 for a third node because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claim 1 for a third or any additional node would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first link.

As per claim 5, Zamer and Harris disclose as shown above with respect to claim 1.  Zamer further discloses creating a second speculative relational link or a second persistent relational link for each of the proximally located wireless communications devices with a new event record based upon a transitive closure of a third speculative relational link or a third  persistent relational link stored in the social graph database (bounded by a perimeter, Zamer ¶24).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claim 1 for a third node because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claim 1 for any additional nodes or links would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first link.

As per claim 6, Zamer and Harris disclose as shown above with respect to claim 1.  Zamer further discloses wherein the one or more event attributes is selected from a group consisting of: identities of the first and second nodes, a duration of the interaction, a time stamp associated with the interaction, active/passive status of a user either or both of the first and second wireless communications devices, a geographic situs of the interaction, and a signal strength of a wireless link over which the interaction is carried (location, Zamer ¶25-¶26; see also ¶21 for other events leveraging users associated with a physical location, such as predetermined amount of time).

As per claim 8, Zamer and Harris disclose as shown above with respect to claim 1.  Zamer further discloses wherein the interaction begins upon the first wireless communications device being positioned within communicable range to the second wireless communications device (creates network at the physical location in order to provide recommendations to other users, Zamer ¶50).

As per claim 9, Zamer and Harris disclose as shown above with respect to claim 1.  Zamer further discloses wherein the first wireless communications device and the second wireless communications device establish a wireless link conforming to a predefined short-range wireless communications protocol (creates network at the physical location in order to provide recommendations to other users, Zamer ¶50; NFC, Bluetooth, ¶25).

As per claim 10, Zamer and Harris disclose as shown above with respect to claim 1.  Harris further teaches receiving, on the social graph database comprising both the persistent relational link and the speculative relational link, a query for one or more nodes meeting a predefined relevancy threshold to the first node; and retrieving the one or more nodes responsive to the query (query confirming connectedness, Harris ¶82).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Zamer’s method of confirming connectedness in Zamer’s temporary social network system to improve the system and method with reasonable expectation that this would result in a 
The motivation being that an opportunity arises to provide users of an online social network with mechanisms and methods for mapping connections with other relevant users of the online social network.  In particular, the technology disclosed allows users of an online social networks to capture real-world interactions with other users and represent them on the online social network.  Improved representation and analysis of inter-user relationships may result (Harris ¶6). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629